department of the treasury internal_revenue_service number release date index number person to contact telephone number refer reply to cc psi - plr-118071-02 date date washington dc bank court state a state b_trust i trust ii a b c d1 dear this letter responds to a letter dated date submitted by the authorized representative of a’s estate in which rulings are requested relating to a charitable_remainder_unitrust plr-118071-02 b the vice-president of bank represents the following in b’s capacity as guardian of a’s estate a is an individual who has been adjudicated as an incapacitated person by the courts in both state a and state b state a appointed bank as guardian of a’s estate bank is currently acting in two fiduciary capacities with respect to a first as guardian of a’s estate and second as trustee of a separate trust created for a’s benefit trust i trust i was created by decree of court dated d1 and funded with assets from a’s estate it is represented that trust i is treated as owned entirely by a under sec_671 through trust i was intended to protect a’s assets and ensure that they were used for a’s benefit article fourth paragraph a of trust i provides that trust i’s income shall be paid to c as guardian of a’s person for the benefit of a according to a court approved budget additionally c may request additional payments for the benefit of a upon court’s approval article fourth paragraph b provides that upon a’s death trust i’s assets are payable to a’s estate as part of a’s court approved estate_planning bank as guardian of a’s estate plans to establish trust ii which is intended to qualify as a charitable_remainder_unitrust described in sec_664 subject_to court’s approval funds from trust i will be distributed to a’s estate followed by a contribution of the funds from a’s estate to trust ii bank will be the trustee of trust ii trust ii will provide annual unitrust payments to trust i during a’s life upon a’s death the remainder will pass to a specified charitable_organization if it qualifies as an organization described in sec_170 sec_2055 and sec_2522 or if it does not so qualify to another specified charitable_organization or if the second organization does not so qualify to an organization described in sec_170 sec_2055 and sec_2522 of the trustee’s choice bank as guardian of a’s estate represents that trust ii’s provisions incorporate or follow closely the sample one-life charitable_remainder_unitrust provisions in sec_4 of revproc_89_20 1989_1_cb_841 and is not requesting a ruling on those provisions however bank has noted that trust ii contains provisions which differ from the model language in revproc_89_20 in that the unitrust distributions are not paid directly to a named beneficiary but to trust i established for the beneficiary’s benefit sec_664 sets forth the requirements to be a charitable_remainder_trust sec_664 provides that a fixed percentage which is not less that percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of whom is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals sec_1_664-3 of the income_tax regulations provides that the unitrust_amount must be payable to or for_the_use_of a named person or persons plr-118071-02 as defined in sec_7701 person includes an individual a_trust estate partnership_association company or corporation sec_1_664-3 provides however that only an individual or an organization described in sec_170 may receive an amount for the life of an individual revrul_2002_20 2002_17_irb_794 holds that a_trust may qualify as a charitable_remainder_unitrust under sec_664 if the unitrust amounts will be paid for the life of a financially disabled individual to a separate trust that will administer these payments on behalf of that individual and upon the individual’s death will distribute the remaining assets either to the individual’s estate or after reimbursing the state for any medicaid benefits provided to the individual subject_to the individual’s general_power_of_appointment sec_170 allows a deduction for any charitable_contribution to an organization described in sec_170 payment of which is made within the taxable_year sec_1_170a-1 of the income_tax regulations provides that if a charitable_contribution is made in property other than money the amount of the contribution is the fair_market_value of the property at the time of the contribution reduced as provided in sec_170 and sec_1_170a-4 sec_170 provides that no deduction is allowed under sec_170 for the value of a remainder_interest transferred in trust unless the trust is a charitable_remainder_unitrust or charitable_remainder_annuity_trust described in sec_664 or a pooled_income_fund described in sec_642 therefore based on the information submitted and the representations set forth above we conclude that trust ii will not fail to qualify as charitable_remainder_unitrust pursuant to sec_664 as a result of the unitrust distributions to trust i for the life of a additionally if the proposed trust qualifies as a charitable_remainder_unitrust under sec_664 we conclude that a will be entitled to an income_tax deduction under sec_170 upon the transfer of property to the charitable_remainder_unitrust the amount of the charitable_contribution_deduction will be determined under sec_170 and the regulations thereunder except as specifically set forth above no opinion is expressed as to the federal tax consequences of the formation or operation of trust i and trust ii under the provisions of any other section of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to bank as guardian of a’s estate plr-118071-02 enclosures copy of this letter copy for sec_6110 purposes cc sincerely yours j thomas hines chief branch associate chief_counsel passthroughs and special industries
